y alves 20049x sec_5044 department of the treasury internal_revenue_service washington d c apr tax exempt governmente division and ntities uniform issue list re control number legend taxpayer a taxpayer b iraa roth_ira b financial_institution c individual d company e individual f company g amount dear this is in response to a request for a private_letter_ruling dated date from your authorized representative in which you have applied for relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and his spouse taxpayer b taxpayers timely filed a joint federal_income_tax return for calendar_year taxpayer a maintained ira a a traditional individual_retirement_account ira under sec_408 of the internal_revenue_code ‘code and roth_ira b a roth_ira under sec_408a of the code both are sponsored by financial_institution c on the advice of company e investment_advisor to the taxpayers taxpayer a transferred amount from ira a to roth_ira b on date company e alerted the taxpayers that eligibility to convert a traditional_ira to a roth_ira depended on their modified_adjusted_gross_income agi not exceeding dollar_figure to assist the taxpayers in the preparation of their document entitled ‘tax preparer information and a copy of the issued by financial_institution c which reported a distribution totaling amount from taxpayer a’s traditional_ira though company e had a copy of taxpayers’ tax_return company e did not discover that taxpayer a was ineligible to convert his traditional_ira a to roth_ira b until it reviewed taxpayers’ which time company e realized that the taxpayers’ modified agi for both ‘tax return company e furnished them with a form 1099-r tax_return in and at exceeded the dollar_figure limit under sec_408a of the code in november of company e advised the taxpayers of the need to seek an extension of time to convert roth_ira b back to a traditional_ira these facts are contained in an affidavit dated date and signed by individual d a principal in company e ' form 1099-r issued by financial tax_return was prepared by individual f a certified_public_accountant taxpayers’ who is a partner in company g the taxpayers provided individual f the ‘ tax preparer information document and a copy of the institution c included in the tax preparer information were the following a statement that a conversion from a traditional_ira to a roth_ira took place on date a notation that the distribution reported on the converted to a roth_ira and a schedule showing that the conversion on date totaled amount however in preparing the taxpayers’ joint_return individual f interpreted box of form 1099-r to mean that amount represented a normal distribution from ira a and not a conversion to roth_ira b individual f acknowledged that he was unaware of the references to roth conversion which are contained in the tax preparer information document these facts are contained in an affidavit dated date and signed by individual f form 1099-r was based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the failed roth_ira_conversion to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of contributions sec_1_408a-5 q a-2 c of the i t regulations provides in effect that if the amount of the contribution being recharacterized was contributed to a roth_ira and distributions or additional contributions have been made from or to that ira at any time then the net_income attributable to the amount of a contribution being recharacterized is determined by allocating to the contribution a pro-rata portion of the earnings on the assets in the ira during the period the ira held the contribution this attributable net_income is calculated by using the following formula net_income contribution x adjusted closing balance - adjusted opening balance adjusted opening balance the items in the above formula are defined in sec_1_408a-5 q a-2 c of the it regulations sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint retum using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer’s request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been made timely sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in the taxpayers’ request for a ruling dated date the authorized representative states that it is the position of the taxpayers that the grant of the extension requested will not prejudice the interests of the government in that the tax_liability of the taxpayers will be no lower than would have been the case if the election to recharacterize roth_ira b to a traditional_ira had been made timely in this case taxpayer a provided to his tax_return_preparer individual f information which showed taxpayer a had converted amount from ira a to roth_ira b during thus while taxpayer a was ineligible to convert amount from ira a tax_year to roth_ira b because taxpayers’ modified agi for the dollar_figure limit under sec_408a of the code taxpayer a relied on his professional advisors individual f in combination with company e to make the conversion but neither individual f nor company e made or advised taxpayer a to make a timely election to recharacterize under sec_408a of the code and section 408a-5 of the it regulations tax_year exceeded the with respect to taxpayers’ request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that taxpayer a acted reasonably and in good_faith with respect to making the election to recharacterize the failed conversion as a traditional_ira specifically the service has concluded that taxpayer a has met the requirements of clause v of sec_301_9100-3 of the regulations and that granting relief would not prejudice the interests of the government therefore taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to so recharacterize this ruling only applies to amounts converted from traditional_ira a to roth_ira b and not any regular contributions to the roth_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira a and roth_ira b meet the requirements of code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours curlloa ljoxbins manager employee_plans technical group enclosures deleted copy of this letter notice ce
